Citation Nr: 0322603	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  99-15 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

Entitlement to service connection for fatigue, low fever, 
sleep difficulty, headaches, muscle cramps, abdominal 
cramps, and breathing difficulty, claimed as due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from September 1988 to 
August 1992, including service in Southwest Asia during the 
Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 RO decision that denied service 
connection for fatigue, low fever, difficulty sleeping, 
headaches, muscle cramps, abdominal cramps, and breathing 
difficulty, claimed as due to undiagnosed illness from 
Persian Gulf War service.  The veteran did not report for an 
April 2000 RO hearing.  In December 2000, the Board remanded 
these issues.

In December 2000, the Board also remanded a claim for service 
connection for post-traumatic stress disorder (PTSD), and for 
a statement of the case on an issue of the rating for 
service-connected herpetic keratoconjunctivitis.  In March 
2002, the RO granted service connection for PTSD, and thus 
that issue is no longer on appeal.  In March 2002, the RO 
also issued a statement of the case on the herpetic 
keratoconjunctivitis rating issue; however, the veteran did 
not thereafter perfect an appeal of that issue by filing a 
substantive appeal, and thus the issue is not before the 
Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200, 20.202 (2002).


FINDINGS OF FACT

The veteran's active duty included service in Southwest Asia 
during the Persian Gulf War.  He claims service connection 
for fatigue, low fever, sleep difficulty, headaches, muscle 
cramps, abdominal cramps, and breathing difficulty due to 
undiagnosed illness from Persian Gulf War service.  These are 
either symptoms of diagnosed conditions which are unrelated 
to service; or they are symptoms of conditions which are 
already service-connected; or, if not attributed to a 
diagnosed condition, they were not present in service or to a 
compensable degree since then, 
and they are not of at least 6 months chronicity.


CONCLUSIONS OF LAW

Fatigue, low fever, sleep difficulty, headaches, muscle 
cramps, abdominal cramps, and breathing difficulty, all 
claimed as due to undiagnosed illness, were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Navy from September 
1988 to August 1992, including service in Southwest Asia 
during the Persian Gulf War.

Service medical records show that at the February 1988 
enlistment examination the veteran had pes planus and left 
leg tibia problem.  In September 1988, he reported a 
fractured right ankle; an X-ray was normal although there was 
evidence of remote injury with fractured fragments.  He had 
an episode of viral gastritis with abdominal cramping in 
October 1988.  In November 1989, he had a stretched or 
strained brachial muscle, causing right wrist and forearm 
pain after being hit by a falling box; there was no definite 
fracture on X-ray.  He suffered a soft tissue injury of the 
left shoulder in November 1990 while playing sports.  A 
muscle strain caused chest pain in December 1990.  That 
month, he also suffered a muscle strain of the thigh after 
slipping.  In March 1991, he had right hand pain after a 
punching injury; an X-ray was normal, without evidence of 
fracture.  On continuing complaints of right hand pain, the 
assessment was probable contusion.  In November 1991, his 
right hand was sore and swollen after a laceration; the 
laceration was sutured and resolved.  The August 1992 service 
discharge examination found no pertinent abnormalities.  On 
the accompanying medical history report, he reported having 
swollen or painful joints, leg cramps, and broken bones; 
elaborated that he had a painful knee to a high school 
football injury.  

Private treatment records from the Family Clinic of 
Shreveport, Louisiana, from 1995 do not mention any of the 
claimed conditions.

On VA general medical examination in August 1995, the veteran 
did not mention any of the claimed conditions.  Respiratory, 
digestive, and musculoskeletal examination were all normal; 
there was no active cardiopulmonary disease on chest X-ray.  
He had a history of chemical irritation to the eyes in 
service.  

In October 1995, the RO granted service connection for 
herpetic keratoconjunctivitis of the eyes, and for a right 
hand laceration scar.

In January 1996 correspondence to the RO, the veteran sought 
compensation for "undiagnosed illnesses related to the 
Persian Gulf - Desert Storm Syndrome."

On VA examination in March 1996, the veteran reported having 
a low grade fever after separation from service, but without 
a history of chills.  He also reported bumps breaking out on 
his back, tiring very easily and then having difficulty 
sleeping since 1992.  He reported headaches and blurry 
vision.  He said he had muscle spasms (stomach, calves, and 
arms) when trying to sleep.  He also stated that he had had 
breathing difficulty since 1990.  He complained of blisters 
on his eyes and headaches.  On examination, he had healed 
acne lesions on the posterior aspect of the torso.  His lungs 
were clear.  His abdominal examination was normal on detailed 
review.  Torso and extremities were normal, without joint or 
muscle abnormalities, muscle weakness, or muscle masses.  
Among the listed diagnoses was a history of fatigue, low 
fever, difficulty sleeping, headache, muscle cramps, 
abdominal cramps, and breathing difficulty, with essentially 
normal physical examination findings.  

An April 1996 VA X-ray of the chest showed the pulmonary 
structures to be within satisfactory limits, with some stable 
calcifications in the hilar regions.  

A VA psychiatric examination conducted in May and June 1996 
led to diagnoses of PTSD, alcohol abuse, schizophrenia, and a 
personality disorder.

VA progress notes from 1997 through 1999 show that the 
veteran underwent a lymphectomy and injured his left foot in 
May 1997.  In June 1998, he complained of right foot pain 
with weight bearing, which had appeared in the past year; the 
diagnosis was plantar fasciitis.  In November 1998, he 
complained of recent, severe headaches, with a diagnosis of 
hypertension; he also complained of sleep problems and 
nightmares and skin problems.  

In connection with a November 1998 VA psychiatric 
examination, the veteran said that he had problems with 
anger, concentration, forgetfulness, fatigue, and 
irritability.  Diagnoses included PTSD, a history of alcohol 
abuse, paranoid schizophrenia, and a personality disorder.  
On a February 1999 addendum, the examiner discussed PTSD.

In May 1999, he was diagnosed with joint pain in connection 
with tooth pain.  He also had insomnia in connection with a 
diagnosis of depression in May 1999.  

VA outpatient treatment records from 2001 have been obtained.  
A February 2001 active problem list from the VA mental health 
clinic did not refer to the claimed conditions, except for 
reported sleeping difficulty in connection with anxiety 
disorder.  Also, according to a February 2001 VA psychiatric 
examination, it was noted that he had been recently 
noncompliant with sleep medication despite reported insomnia.  
Diagnoses included PTSD, delusional disorder, and personality 
disorder.  On evaluation of complaints of swollen lymph nodes 
in September 2001, there were no fever chills.  

In March 2002, the RO granted service connection and 
compensation for PTSD.



II.  Analysis

Through discussions in correspondence, the RO decision, the 
statement of the case, the supplemental statements of the 
case, and the Board's remand, the VA has informed the veteran 
of the evidence necessary to substantiate his claims and of 
his and the VA's mutual responsibilities for providing 
evidence.  Medical records have been obtained, and VA 
examinations have been provided.  The VA has satisfied the 
notice and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf war or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  There must be objective signs 
that are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6 month period of 
chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. 1117; 38 C.F.R. 3.317.  If 
signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPRC 8-98.

The Board notes that the Persian Gulf War illness provisions 
were amended, effective March 1, 2002.  In pertinent part, 
the new law and regulation provide that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
38 U.S.C.A. 1117; 38 C.F.R. 3.317.

One of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

In this case, service medical records do not show chronic 
problems involving fatigue, low fever, sleep difficulty, 
headaches, muscle cramps, abdominal cramps, and breathing 
difficulty.

For the most part, the post-service evidence shows that there 
are no observable manifestations or symptoms with regard to 
fatigue, low fever, sleep difficulty, headaches, muscle 
cramps, abdominal cramps, and breathing difficulty.  The 
veteran did not report any of the claimed problems in 
connection with a VA examination in 1995.  

At a VA examination in March 1996, among the listed diagnoses 
was a history of fatigue, low fever, difficulty sleeping, 
headache, muscle cramps, abdominal cramps, and breathing 
difficulty, with essentially normal physical examination 
findings.  This was simply the examiner listing the 
subjective complaints or history which the veteran mentioned 
at the examination.

The veteran is already service-connected for PTSD, an eye 
disorder, and a right hand laceration scar.  Some of the 
problems which are the subject of the current appeal are 
already being compensated as part of established service-
connected conditions, and to this extent there may be no 
separate service connection.  See 38 C.F.R. § 4.14 (rule 
against pyramiding of disability ratings).  For example, the 
sleeping complaints have been medically considered to be a 
symptom of service-connected PTSD.

Some of the other problems which are the subject of the 
current appeal have been medically considered to be part of 
diagnosed conditions which are not service-connected (such as 
headaches associated with hypertension), and there is no 
evidence that the diagnosed conditions are related to 
service.

The conditions being claimed in the present appeal do not 
involve the diagnosed multisymptom illnesses (chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) which 
are subject to Persian Gulf War presumptive service 
connection under recent changes in the law.

To the extent that complaints of fatigue, low fever, sleep 
difficulty, headaches, muscle cramps, abdominal cramps, and 
breathing difficulty have not been attributed to a diagnosed 
condition, they are not shown by objective signs perceptible 
to an examining physician and other nonmedical indicators 
that are capable of independent verification.  These claimed 
conditions are not shown during service or to a compensable 
degree since then, nor are they shown to have a chronicity of 
at least 6 months, as required for presumptive service 
connection based on undiagnosed illness.

The weight of the credible evidence shows that fatigue, low 
fever, difficulty sleeping, headaches, muscle cramps, 
abdominal cramps, and breathing difficulty, claimed as due to 
undiagnosed illness, were not incurred in or aggravated by 
service.  As the preponderance of the evidence is against 
these claims for service connection, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for fatigue, low fever, sleep difficulty, 
headaches, muscle cramps, abdominal cramps, and breathing 
difficulty, claimed as due to undiagnosed illness, is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

